DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 0 has been entered.

Allowable Subject Matter
Claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 01/03/22 have been fully considered but they are not persuasive. The applicant argues the cited prior art Guo fails to teach “wherein the statistics comprise a frequency of a pixel value within the picture or portion thereof, and the processors are to determine the frequency for each of a plurality of pixel values spanning a range of possible pixel values; or the statistics comprise variance of the pixel value within a block of the picture or portion thereof, and the processors are to determine the variance for each of the blocks within the picture."   The examiner disagrees with the applicant's arguments. The cited prior art Guo discloses  "wherein the statistics comprise a frequency of a pixel value within the picture or portion thereof, and the processors are to determine the frequency for each of a plurality of pixel values spanning a range of possible pixel values; or the statistics comprise variance of the pixel value within a block of the picture or portion thereof, and the processors are to determine the variance for each of the blocks within the picture." [¶ 0016; ¶ 0042-0047] Further that applicant argues the recited limitation is required to be performed in a particular order. However, the applicant does not claim the limitation has to be performed in only one order.  Therefore, the rejection is maintained as presented in the previous office actions. The cited prior art fairly suggest and teaches the claim limitations as presented.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the statistics techniques claimed must be performed only before screen content coding mode is selected (applicants remarks 01/03/22 page 10)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 13, 15, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. US 20150229933.
As to claims 1, 13, and 24, Guo teaches an apparatus for video encoding, the apparatus comprising one or more processors [figs. 1-3; ¶ 0014; ¶ 0027-0030; ¶ 0033] to: determine one or more statistics indicative of pixel value distribution within a picture or portion thereof, [¶ 0016; ¶ 0040-0045]  wherein the statistics comprise a frequency of a pixel value within the picture or portion thereof, and the processors are to determine the frequency for each of a plurality of pixel values spanning a range of possible pixel values; or the statistics comprise variance of the pixel value within a block of the picture or portion thereof, and the processors are to determine the variance for each of the blocks within the picture. [¶ 0016; ¶ 0042-0047] classify the picture or portion thereof as screen content or non-screen content based on a comparison of the statistics to one or more predetermined thresholds; [abstract; fig. 4; fig. 6; ¶ 0016-0021; ¶ 0040-0041; ¶ 0047-0052]  select a coding mode for one or more blocks of the picture or portion thereof from a first set of coding modes including one or more screen content coding modes when the picture or portion thereof is classified as screen content, and from a second set of modes excluding the screen content coding modes when the picture or portion thereof is classified as non-screen content; [fig. 6; ¶ 0018; ¶ 0051-0056; ¶ 0058-0060; ¶  0065-0077] and generate a bitstream by encoding the one or more blocks according to their selected coding mode. [abstract; fig. 1; figs. 6-7; ¶ 0065-0082] 
As to claims 3 and 15, Guo teaches the limitations of claim 2, wherein the pixel value comprises luma. [¶ 0041; ¶ 0047]
As to claim 4, Guo teaches the limitations of claim 3, wherein the pixel value further comprises chrominance. [¶ 0041; ¶ 0047]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. US 20150229933 in view of Tu et al. US 2016/0261870.
As to claims 12 and 23, Guo teaches the limitations of claim 1. Guo teaches classification of pictures as non-screen and screen content.
Guo does not explicitly teach wherein the processors are to: select transform units (TU) for the picture or portion thereof from a first set of TU sizes including two or more TU sizes when the picture or portion thereof is classified as non-screen content, and from a second set of TU sizes including at least one TU size smaller than those included in the first set when the picture is classified as screen content. 
Tu teaches wherein the processors are to: select transform units (TU) for the picture or portion thereof from a first set of TU sizes including two or more TU sizes when the picture is classified as non-screen content, and from a second set of TU sizes including at least one TU size smaller than those included in the first set when the picture or portion thereof is classified as screen content. [figs. 2-5; ¶ 0067-0068; ¶ 0070-0075]
It would have been obvious to one of ordinary art at the time the invention was files to incorporate the teachings of block size Tu with the teachings of Guo improving coding efficiency. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNER N HOLDER/Primary Examiner, Art Unit 2483